
	
		I
		111th CONGRESS
		1st Session
		H. R. 3453
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Mr. Scalise (for
			 himself and Mr. Cao) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Robert T. Stafford Disaster Relief and
		  Emergency Assistance Act to make improvements in the provision of Federal
		  disaster assistance, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Disaster Recovery Improvement
			 Act.
		2.Additional
			 mitigation assistanceSection
			 404 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42
			 U.S.C. 5170c) is amended by adding at the end the following:
			
				(d)Additional
				mitigation assistance
					(1)In
				generalIf, at the time of a declaration of a major disaster, the
				affected State has in effect and is actively enforcing throughout the State an
				approved State building code, the President may increase the maximum total of
				contributions under this section for the major disaster, as specified in
				subsection (a), by an amount equal to 5 percent of the estimated aggregate
				amount of grants to be made (less any associated administrative costs) under
				this Act with respect to the major disaster.
					(2)SubmissionTo
				be eligible for an increased Federal share under paragraph (1), a State, at
				least once every 4 years, shall submit its State building code to the President
				for approval.
					(3)ApprovalThe
				President shall approve a State building code submitted under paragraph (2) if
				the President determines that the building code—
						(A)is consistent with
				the most recent version of a nationally recognized model building code;
						(B)has been adopted by
				the State within 4 years of the most recent version of the nationally
				recognized model building code; and
						(C)uses the
				nationally recognized model building code as a minimum standard.
						(4)DefinitionsIn
				this subsection, the following definitions apply:
						(A)Actively
				enforcingThe term actively enforcing means
				effective jurisdictional execution of all phases of a State building code in
				the process of examination and approval of construction plans, specifications,
				and technical data and the inspection of new construction or renovation.
						(B)Nationally
				recognized model building codeThe term nationally recognized model
				building code means a building code for residential and commercial
				construction and construction materials that—
							(i)has been developed
				and published by a code organization in an open consensus type forum with input
				from national experts; and
							(ii)is based on
				national structural design standards that establish minimum acceptable criteria
				for the design, construction, and maintenance of residential and commercial
				buildings for the purpose of protecting the health, safety, and general welfare
				of the building’s users against natural disasters.
							(C)State building
				codeThe term State
				building code means requirements and associated standards for
				residential and commercial construction and construction materials that are
				implemented on a statewide basis by ordinance, resolution, law, housing or
				building code, or zoning ordinance. At a minimum, such requirements and
				associated standards shall apply—
							(i)to
				construction-related activities of residential building contractors applicable
				to single-family and two-family residential structures; and
							(ii)to
				construction-related activities of engineers, architects, designers, and
				commercial building contractors applicable to the structural safety, design,
				and construction of commercial, industrial, and multifamily structures.
							(5)RegulationsNot
				later than 180 days after the date of enactment of this subsection, the
				President, acting through the Administrator of the Federal Emergency Management
				Agency, shall issue such regulations as may be necessary to carry out this
				subsection.
					.
		3.Expedited
			 paymentsSection 406 of the
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5172) is amended by adding at the end the following:
			
				(f)Expedited
				payments
					(1)Grant
				assistanceIn making a
				contribution under subsection (a)(1), the President shall provide not less than
				50 percent of the President's initial estimate of the Federal share of
				assistance as an initial payment in accordance with paragraph (2).
					(2)Date of
				paymentNot later than 60
				days after the date of the estimate described in paragraph (1), and not later
				than 90 days after the date on which the State or local government or owner or
				operator of a private nonprofit facility applies for assistance under this
				section, the initial payment described in paragraph (1) shall be
				paid.
					.
		4.Debris
			 removal
			(a)Debris
			 management plansSection 407(d) of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5173(d)) is amended by
			 adding at the end the following: The Federal share shall be increased by
			 5 percent for States and local governments that (1) have a debris management
			 plan approved by the Administrator; and (2) have prequalified 2 or more debris
			 and wreckage removal contractors before the date of declaration of the major
			 disaster. To qualify for the increased Federal share under the preceding
			 sentence, a debris management plan shall be resubmitted to the Administrator
			 for approval every 4 years..
			(b)Financial
			 incentives for debris recyclingSection 407 such Act (42 U.S.C. 5173) is
			 amended by adding at the end the following:
				
					(f)Debris
				recycling
						(1)In
				generalA grant recipient
				under subsection (a)(2) may use funds from the grant for the costs of recycling
				debris and wreckage resulting from a major disaster, including the sorting of
				such materials.
						(2)Value of
				salvaged material
							(A)Retention of
				financial benefitsA grant recipient under subsection (a)(2) may
				retain any financial benefit received from the salvage of recycled debris or
				wreckage.
							(B)Treatment of
				financial benefitsAny such financial benefit shall not be
				considered to be program income for purposes of section 13.25 of title 44, Code
				of Federal Regulations (or any successor regulation).
							(C)ContractsAny
				arrangement between a grant recipient under subsection (a)(2) and a contractor
				in which the contractor will retain possession of recyclable materials shall be
				reflected in the contractor’s bid price.
							(3)Reporting
							(A)Recipients that
				recycle debrisA grant
				recipient under subsection (a)(2) that recycles debris or wreckage during
				disaster operations shall submit to the Administrator of the Federal Emergency
				Management Agency a written description of what the recipient did to recycle
				the debris or wreckage, the volume of the debris or wreckage that was recycled,
				and the monetary or nonmonetary benefits received, if any.
							(B)Recipients that
				do not recycle debrisA grant recipient under subsection (a)(2)
				that chooses not to recycle debris or wreckage during disaster operations shall
				submit to the Administrator a written statement describing why this option was
				not
				used.
							.
			5.Appeals
			 process
			(a)TimingSection 423(b) of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5189a(b)) is amended by
			 striking “90 days” and inserting “60 days”.
			(b)RegulationsThe
			 Administrator shall issue rules regarding the information that must be provided
			 to an applicant in the event that a project worksheet is denied. The required
			 information shall include, at a minimum—
				(1)all reasons for
			 which the project worksheet was denied;
				(2)the specific items,
			 if any, in the project worksheet that are disputed; and
				(3)a
			 description of any additional information the applicant needs to
			 provide.
				6.Individual
			 assistance factorsIn order to
			 provide more objective criteria for evaluating the need for assistance to
			 individuals and to speed a declaration of a major disaster or emergency under
			 the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5121 et seq.), not later than 180 days after the date of enactment of this Act,
			 the Administrator of the Federal Emergency Management Agency, in cooperation
			 with representatives of State and local emergency management agencies, shall
			 review, update, and revise through rulemaking the factors considered under
			 section 206.48 of title 44, Code of Federal Regulations, to measure the
			 severity, magnitude, and impact of a disaster.
		7.Household pets
			 and service animalsSection
			 502(a) of Robert T. Stafford Disaster Relief and Emergency Assistance Act (42
			 U.S.C. 5192(a)) is amended—
			(1)by striking
			 and at the end of paragraph (7);
			(2)by striking the
			 period at the end of paragraph (8) and inserting ; and;
			 and
			(3)by adding at the
			 end the following:
				
					(9)provide assistance for rescue, care,
				shelter, and essential needs—
						(A)to individuals
				with household pets and service animals; and
						(B)to such pets and
				animals.
						.
			
